internal_revenue_service number release date index number ---------------- ------------------------------- ----------------------------------------------------------- -------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------------ telephone number ---------------------- refer reply to cc corp b02 plr-112444-18 date october legend lossco ----------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------- ------------------------ subsidiary ----------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------- ------------------------------------ regulator ------------------------------------------------------- state a -------------- state b ---------------- date date date date date date date -------------------------- ------------------------ ----------------- --------------------------- --------------------------- ---------------------- ------------------ plr-112444-18 date ------------------ advisor a ------------------------------------------ advisor b ---------------------- advisor c ----------------------- x ---- dear ------------ this letter responds to your authorized representatives’ letter dated date requesting rulings under sec_382 of the internal_revenue_code additional information was submitted in a letter dated date the material information submitted for consideration is summarized below facts lossco is a publicly traded state a corporation and is the common parent of an affiliated_group_of_corporations that files a consolidated_return for u s federal_income_tax purposes lossco is a holding_company whose major asset is the stock of subsidiary a state b corporation on date lossco filed a voluntary petition for relief under chapter of the united_states bankruptcy code on date the internal_revenue_service ruled in a private_letter_ruling that the issuance of lossco common_stock to its creditors under the bankruptcy plan qualified for protection under sec_382 on date lossco emerged from bankruptcy in a transaction that caused lossco to experience an ownership_change under sec_382 lossco common_stock is subject_to securities_and_exchange_commission sec reporting requirements lossco relies on the existence and absence of filings of schedules 13d and 13g with the sec to identify shareholders that have a direct ownership_interest of of more in lossco currently lossco has transfer restrictions on its common_stock that limit acquisitions to persons that are less than shareholders after the acquisition advisor a is an investment_advisor that acts as an investment_advisor or sub-advisor the clients of advisor a are investment funds and managed accounts together with advisor a advisor a funds a majority of the advisor a funds on behalf of which advisor a owns lossco common_stock follow an investment strategy whereby advisor a buys broadly diversified groups of equities in specifically defined asset classes and securities with similarly expected returns are considered substitutes for each other plr-112444-18 with respect to the period ended date advisor a filed a schedule 13g reporting that it is the beneficial_owner of or more of the outstanding shares of lossco’s common_stock advisor a also filed a schedule 13g a with respect to the period ended date neither the advisor a schedule 13g nor schedule 13g a affirmed the existence of a group within the meaning of section d of the securities exchange act of exchange act as of date more than half of lossco’s common_stock that adviser a had purchased on behalf of the advisor a funds was owned by funds that qualify as regulated_investment_companies within the meaning of the internal_revenue_code on date lossco received a letter from advisor a expressing its intent to divest the advisor a funds’ holdings in lossco common_stock to less than advisor b and advisor c are both investment advisors that act as managers and or investment advisors the clients of advisor b are investment funds and accounts together with advisor b advisor b funds the clients of advisor c are funds separately managed accounts collective trusts and other pooled investment vehicles including open-end management investment companies together with advisor c advisor c funds as of date a majority of lossco’s common_stock owned on behalf of the advisor b funds was and advisor b represented that it expects that a significant portion of lossco’s common_stock owned on behalf of the advisor b funds will be owned by funds that qualify as regulated_investment_companies within the meaning of the internal_revenue_code or qualify for equivalent status under a substantially_similar tax regime outside of the united_states as of date a majority of lossco’s common_stock owned on behalf of the advisor c funds was and advisor c represented that it expects a majority of lossco’s common_stock owned on behalf of the advisor c funds will be owned by funds that qualify as regulated_investment_companies within the meaning of the internal_revenue_code advisor b and advisor c have separately approached lossco on several occasions in their capacity as investment advisors requesting permission to increase aggregate ownership of lossco common_stock by the advisor b funds and the advisor c funds respectively to more than neither advisor b nor advisor c has filed any schedule 13d or 13g with respect to the common_stock of lossco because subsidiary is engaged in a business that is regulated by state b regulator lossco common_stock is subject_to state b regulator reporting requirements state b regulator requires that any investor that controls a company engaged in the regulated business to disclose such control by filing a form with state b regulator there is a presumption of control if an investor holds the power to vote or holds proxies to vote more than x of the voting_securities of a company regulated by state b regulator an investor may disclaim control by filing a disclaimer explaining that it lacks actual control or influence over the company and its management rather than filing a form the disclaimer is deemed approved unless disallowed by state b regulator and filers often reference the statements made in their sec filings in support of their disclaimers plr-112444-18 of control if an investor cannot make such a disclaimer it must file a form and obtain the approval of state b regulator the lossco charter prohibits a shareholder that owns common_stock representing x or more of the voting power in lossco from voting the excess above x unless its ownership has been approved by state b regulator since date no shareholder has filed a disclaimer or a form with state b regulator with respect to lossco common_stock sec_382 when a loss_corporation experiences an ownership_change within the meaning of sec_382 its ability to freely use its losses to offset otherwise taxable_income becomes impaired by the sec_382 limitation an ownership_change is triggered if one or more 5-percent shareholders of the loss_corporation increase their ownership in the aggregate by more than percentage points during a testing_period sec_1_382-2t provides that the term 5-percent_shareholder means any individual or a public_group and under sec_1_382-2t a public_group includes entities sec_1_382-3 provides that an entity is any corporation estate_trust association company partnership or similar organization the regulation also treats as an entity a group of persons who have a formal or informal understanding among themselves to make a coordinated acquisition of stock a principal element in determining if such an understanding exists is whether the investment decision of each member of a group is based upon the investment decision of one or more other members sec_1_382-2t provides that a loss_corporation may rely on the existence and absence of schedules 13d and 13g or any similar schedules as of any date to identify all of the corporation's shareholders who have a direct ownership_interest of or more both individuals and first tier entities on such date the regulation goes on to provide that a loss_corporation may similarly rely on the existence and absence of such filings as of any date with respect to registered stock of any first_tier_entity or any higher_tier_entity to identify the 5-percent owners of any such entities on such date who indirectly own or more of the loss_corporation stock and are thus percent shareholders and to identify any higher tier entities of such entities sec_1_382-2t provides that to the extent the loss_corporation has actual knowledge of stock ownership by an individual who would be a 5-percent_shareholder but for application of certain presumptions set forth in sec_1_382-2t the loss_corporation must take that knowledge into account in determining stock ownership for purposes of sec_382 if despite the absence or existence of a sec filing a loss_corporation has actual knowledge of sufficient weight and probity of stock ownership that differs from the stock ownership presumed by the absence or existence of the filing the loss_corporation must take such actual knowledge into account in determining stock ownership for sec_382 purposes such actual knowledge may come from the plr-112444-18 contents of the filing itself or from outside the filing in determining whether information is of sufficient weight and probity to counter the holdings reported in the filing the loss_corporation must give due consideration to the source of the information in connection with this letter_ruling request lossco inquired directly with advisor b and advisor c regarding their ownership of lossco common_stock advisor b and advisor c responded with certain representations to lossco specifically each represented that it has procedures for monitoring its respective aggregate ownership of lossco common_stock for complying with sec requirements those procedures are substantially_similar to the procedures for monitoring their respective aggregate ownership of lossco common_stock for complying with state b regulator requirements a monitoring system separate and apart from the portfolio managers and the investment-making process monitors aggregate ownership a compliance group is notified of the aggregate ownership only after the portfolio managers have made their decision to purchase lossco common_stock and only if the aggregate ownership of lossco common_stock crosses or could cross the threshold established by advisor b or advisor c as the case may be with respect to the state b regulator reporting requirements each of advisor b and advisor c also purchases lossco common_stock on behalf of the advisor b funds and the advisor c funds respectively pursuant to parameters and investment objectives of the advisor b funds or the advisor c funds as the case may be a majority of the advisor b funds on behalf of which advisor b owns lossco common_stock are index funds and accordingly seek to replicate the performance of a specified market index as opposed to actively managed funds that aim to exceed the returns of a specified market index a majority of advisor c funds on behalf of which advisor c owns lossco common_stock are index funds that buy all or a representative sample of the securities of a specific market index with the goal of tracking the performance of a specific market benchmark representations lossco makes the following representations a the stock of lossco is publicly traded b lossco has had no class of stock outstanding other than its common_stock since date c lossco is a loss_corporation as defined in sec_382 d lossco has no knowledge of the specific persons with economic interests in the advisor a funds the existence of any group of persons who have a formal or informal understanding among themselves to make a coordinated acquisition of lossco common_stock using investments made through advisor a plr-112444-18 any sec filings affirming that advisor a’s clients should be treated as a group an entity or individual through application of the attribution_rules of sec_318 as modified by sec_382 that own sec_5 or more by value of lossco common_stock when such individual or entity’s direct ownership in lossco common_stock is combined with its ownership of lossco common_stock acquired through advisor a or any activities performed by advisor a that would be outside the scope of an investment_advisor e lossco has no knowledge of the specific persons with economic interests in the advisor b funds the existence of any group of persons who have a formal or informal understanding among themselves to make a coordinated acquisition of lossco common_stock using investments made through advisor b any sec filings affirming that advisor b’s clients should be treated as a group an entity or individual through application of the attribution_rules of sec_318 as modified by sec_382 that own sec_5 or more by value of lossco common_stock when such individual or entity’s direct ownership in lossco common_stock is combined with its ownership of lossco common_stock acquired through advisor b or any activities performed by advisor b that would be outside the scope of an investment_advisor f lossco has no knowledge of the specific persons with economic interests in the advisor c funds the existence of any group of persons who have a formal or informal understanding among themselves to make a coordinated acquisition of lossco common_stock using investments made through advisor c any sec filings affirming that advisor c’s clients should be treated as a group an entity or individual through application of the attribution_rules of sec_318 as modified by sec_382 that own sec_5 or more by value of lossco common_stock when such individual or entity’s direct ownership in lossco common_stock is combined with its ownership of lossco common_stock acquired through advisor c or any activities performed by advisor c that would be outside the scope of an investment_advisor rulings based solely on the information submitted and the representations set forth above we rule as follows an individual or entity that has the right to dividends and the right to the proceeds from the sale of stock economic ownership is the owner of the stock for purposes of sec_382 economic owner investment advisors often have the power on behalf of their clients to vote and or dispose_of stock beneficial_ownership but do not have economic ownership of the stock accordingly neither advisor a nor advisor b nor advisor c is and will not be the owner of plr-112444-18 any share of lossco common_stock to which it does not have the right to receive dividends and the proceeds of sales neither all the advisor a funds together nor any subset thereof consisting of two or more advisor a funds are an entity within the meaning of sec_1_382-3 neither all the advisor b funds together nor any subset thereof consisting of two or more advisor b funds are entity within the meaning of sec_1 a i neither all the advisor c funds together nor any subset thereof consisting of two or more advisor c funds are an entity within the meaning of sec_1_382-3 caveats we express no opinion on the tax effect of any transaction or item discussed or referenced in this ruling letter under any other provision of the internal_revenue_code and regulations or the tax effect of any condition existing at the time of or effect resulting from the facts and circumstances herein described that are not specifically covered by the rulings set forth above procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely mark s jennings senior technician reviewer branch office of associate chief_counsel corporate
